United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1344
                                    ___________

Kenneth Kenley,                        *
                                       *
            Petitioner/Appellant,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Donald Roper, Superintendent Potosi *         [PUBLISHED]
Correctional Center,                   *
                                       *
            Respondent/Appellee.       *
                                  ___________

                              Submitted: February 4, 2003

                                   Filed: February 4, 2003
                                    ___________

Before BOWMAN, MORRIS S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Before us is Kenneth Kenley's federal habeas claim that he has been subjected
to cruel and unusual punishment because 1) the Missouri Department of Corrections
has been deliberately indifferent to his safety by exposing him to the hepatitis C virus
and to his health by failing to properly treat his hepatitis C infection, and 2) he is
incompetent to be executed under the standard enunciated in Ford v. Wainwright, 477
U.S. 399 (1986).
      The district court dismissed Kenley's hepatitis C claims finding the claims not
cognizable under 28 U.S.C. § 2254. We affirm the district court's dismissal of those
claims.

      The district court found Kenley's Ford competency claim to be a second or
successive habeas petition, and correctly noted that no application had been made to
the court of appeals for authorization to bring such a petition. The district court
therefore concluded that it lacked authorization to consider the merits of the claim.
Instead, the district court transferred the claim to this court.

        We think the district court erred in concluding Kenley's competency claim
amounts to a second or successive petition. Kenley's petition challenges the
execution of his sentence, not his conviction, and could not have been raised in his
first habeas petition because it was not ripe. See Crouch v. Norris, 251 F.3d 720, 724
(8th Cir. 2001); see also Scott v. Mitchell, 250 F.3d 1011, 1013 (6th Cir. 2001)
(holding Ford claim was not second or successive petition because it was not ripe at
time petitioner filed initial habeas petition).

       Because of the urgency of the matter, we now address the merits of Kenley's
competency claim rather than remanding to the district court. In his pleadings,
Kenley argues he is unable to discuss and comprehend the reasons that his
punishment should not be carried out. Kenley concedes, however, that he
understands the nature and purpose of the punishment to which he is subject. He
therefore has not stated a valid Ford claim. See Rector v. Clark, 923 F.2d 570 (8th
Cir. 1991) ("the Ford majority found the Eighth Amendment prevented the execution
of 'one whose mental illness prevents him from comprehending the reasons for the
penalty or its implications.'") (citing Ford, 477 U.S. at 417). Additionally, because
the medications he is receiving are voluntary, there is no issue of forced medication
to assure competency. Accordingly, habeas relief on this claim is denied.



                                         -2-
Kenley's motion for a stay of execution is also denied.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-